     Case
     Case 3:20-cv-00195-LRH-WGC
          3:20-cv-00195-LRH-WGC Document
                                Document 7
                                         6 Filed
                                           Filed 09/17/20
                                                 09/10/20 Page
                                                          Page 1
                                                               1 of
                                                                 of 2
                                                                    2



 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
 2   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 3   Las Vegas, Nevada 89101
     Telephone: (702) 727-1400; Facsimile: (702) 727-1401
 4   chad.butterfield@wilsonelser.com
     Attorneys for Defendant, NAVIGATORS SPECIALTY INSURANCE COMPANY
 5

 6                                  UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8   BURKE CONSTRUCTION GROUP, INC.,                  Case No.: 3:20-cv-00195-LRH-WGC

 9                  Plaintiff(s),
                                                      STIPULATION AND ORDER FOR
10          v.                                        DISMISSAL, WITH PREJUDICE
11   NAVIGATORS SPECIALTY INSURANCE
     COMPANY, And DOES 1 through 25,
12   Inclusive,

13                  Defendant(s).

14
            Plaintiff BURKE CONSTRUCTION GROUP, INC. and Defendant NAVIGATORS
15
     SPECIALTY INSURANCE COMPANY hereby stipulate and agree that the above-entitled action
16
     shall be dismissed, with prejudice, in accordance with Fed. R. Civ. P. 41(a)(2).
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28


                                                     1
     Case
     Case 3:20-cv-00195-LRH-WGC
          3:20-cv-00195-LRH-WGC Document
                                Document 7
                                         6 Filed
                                           Filed 09/17/20
                                                 09/10/20 Page
                                                          Page 2
                                                               2 of
                                                                 of 2
                                                                    2



 1         Each party shall bear its own fees, disbursements, and costs of suit.

 2         DATED this 10th day of September, 2020.
 3                                              WILSON, ELSER, MOSKOWITZ,
                                                EDELMAN & DICKER LLP
 4

 5                                                /s/ Chad C. Butterfield
                                                CHAD C. BUTTERFIELD
 6                                              Nevada Bar No. 10532
                                                300 South Fourth Street, 11th Floor
 7                                              Las Vegas, NV 89101
                                                Attorneys for Defendant Navigators Specialty
 8
                                                Insurance Company
 9

10         DATED this 10th day of September, 2020.

11                                              CASTRONOVA LAW OFFICES, PC

12                                                /s/ Stephen G. Castronova
                                                STEPHEN G. CASTRONOVA, ESQ.
13                                              Nevada Bar No. 7305
                                                605 Forest Street
14
                                                Reno, NV 89509
15                                              Attorney for Plaintiff Burke Construction
                                                Group, Inc.
16

17

18                                              ORDER
19         GOOD CAUSE SHOWN, IT IS SO ORDERED.
20
           Dated this _____
                      17th day of September, 2020.
21

22                                                    ________________________________
                                                      LARRY R. HICKS
23                                                    UNITED STATES DISTRICT JUDGE
                                                 ________________________________________
24                                               UNITED STATES DISTRICT JUDGE
25

26

27

28


                                                    2
